Citation Nr: 1455531	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for low testosterone with erectile dysfunction.  

4.  Entitlement to service connection for vitamin D deficiency with osteopenia.

5.  Entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine (claimed as chronic myofascial disease).

6.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the cervical spine (claimed as multi-level stenosis, cervical spondylosis, loss of cervical lordosis, and myofascial disease).  

7.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.  

8.  Entitlement to an initial rating higher than 10 percent for melasma and residuals of a chemical peel burn with dyschroma.  

9.  Entitlement to an initial rating higher than 10 percent for hypertension.

10.  Entitlement to an initial compensable rating for hemorrhoids with anal fissure.  

11.  Entitlement to an initial compensable rating for traumatic brain injury.  

12.  Entitlement to an initial compensable rating for allergic rhinitis.  

13.  Entitlement to an initial compensable rating for temporomandibular joint dysfunction.    


REPRESENTATION

Veteran represented by:  to be clarified


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1995 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire.  As indicated by the Veteran in a May 2013 telephone call, he has relocated from New Hampshire to California.  It is also noted that the Veteran has been represented by the New Hampshire State Office of Veterans Services, but has not appointed a new representative since his move to California.  

The Board notes that in a statement received by the Manchester RO on October 12, 2010, in which he requested a copy of his file, the Veteran indicated that he was appealing VA decisions for disability compensation; he referenced decision letters dated in October 2009 and February 2010 [regarding RO rating decisions of September 2009 and February 2010].  Notably, he had already filed a notice of disagreement with the September 2009 rating decision pertaining to the 13 issues currently on appeal.  The February 2010 rating decision, however, addressed an additional 12 issues, but the Veteran did not identify with any specificity those determinations with which he disagreed, in accordance with 38 C.F.R. § 20.201 (as he had with regard to the issues on appeal that were adjudicated in September 2009).  Therefore, the Board is not taking jurisdiction of any issue from the February 2010 rating determination.  The RO is charged with clarifying with the Veteran his intent and whether he desired to contest the result of any particular determination of the February 2010 rating decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his July 2012 substantive appeal form (VA Form 9), the Veteran requested a Board videoconference hearing at the RO.  In April 2013, the Manchester RO notified him of a hearing scheduled for June 2013, but records in the file indicate that it was postponed for health reasons on request from the Veteran's representative.  The RO sent out another letter in June 2013 to re-schedule the hearing for July 2013, but the letter was returned as undeliverable.  

Subsequently, documentation of correspondence was located and associated with the file, indicating that the Veteran called the RO in May 2013 to acknowledge that he received notice of the scheduled hearing for June 2013 but that he now lived in California (he furnished his address) and wanted to know what he needed to do to re-schedule his hearing in California.  

The Veteran was then scheduled for a Board videoconference hearing at the Los Angeles RO in September 2013, for which he did not appear.  Nonetheless, there is no documentation in the file to show that a letter was generated and sent to the Veteran regarding notice of the re-scheduled hearing.  It appears that his appeal remained under the jurisdiction of the Manchester RO.  Accordingly, the Manchester RO should first transfer the claims folder and jurisdiction of this appeal to the Los Angeles, RO.  Then, he should be afforded an opportunity to obtain a new representative.  Thereafter, for due process reasons, the RO should re-schedule the hearing, ensuring that the record reflects that proper notice of the hearing has been sent to the Veteran at his current address.  

Accordingly, the case is REMANDED for the following action:

1. Please transfer the Veteran's claims files to the Los Angeles RO near his new residence.

2. Contact the appellant to determine if he desires to have new representation in this matter (given that he has been represented by the New Hampshire State Office of Veterans Services but no longer lives in New Hampshire).  Provide a VA Form 21-22, or an equivalent form, for this purpose.

3. Schedule the Veteran for a videoconference hearing at the Los Angeles RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).





